UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6474 Dreyfus Growth and Income Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/2013 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Growth And Income Fund, Inc. July 31, 2013 (Unaudited) Common Stocks98.0% Shares Value ($) Automobiles & Components1.3% Delphi Automotive 83,990 4,511,943 Johnson Controls 129,220 5,195,936 Banks3.9% Comerica 126,550 5,383,437 Fifth Third Bancorp 292,240 5,619,775 U.S. Bancorp 190,740 7,118,417 Wells Fargo & Co. 242,860 10,564,410 Capital Goods8.2% Cummins 95,790 11,608,790 Danaher 86,560 5,828,950 Eaton 170,470 11,753,907 Fluor 73,960 4,626,938 General Electric 529,330 12,899,772 Honeywell International 84,910 7,045,832 Precision Castparts 29,860 6,620,559 Commercial & Professional Services.4% Pitney Bowes 166,096 a Consumer Durables & Apparel2.4% Michael Kors Holdings 44,550 b 2,999,997 Newell Rubbermaid 97,030 2,621,751 NIKE, Cl. B 55,980 3,522,262 PVH 32,040 4,222,552 Under Armour, Cl. A 64,960 a,b 4,360,765 Consumer Services1.8% Carnival 101,660 3,764,470 Las Vegas Sands 73,340 4,075,504 Starbucks 80,200 5,713,448 Diversified Financials11.3% American Express 59,210 4,367,922 Ameriprise Financial 113,740 10,122,860 Bank of America 456,140 6,659,644 Capital One Financial 67,440 4,654,709 Citigroup 254,150 13,251,381 Discover Financial Services 57,580 2,850,786 Goldman Sachs Group 38,773 6,359,935 IntercontinentalExchange 22,510 b 4,106,949 Invesco 60,100 1,934,619 JPMorgan Chase & Co. 311,715 17,371,877 Moody's 38,960 2,640,319 T. Rowe Price Group 50,750 3,818,430 TD Ameritrade Holding 184,080 4,975,682 Energy7.4% BP, ADR 85,660 3,549,750 Chevron 108,270 13,630,110 EOG Resources 35,610 5,180,899 National Oilwell Varco 46,080 3,233,434 Occidental Petroleum 190,700 16,981,835 Phillips 66 40,320 2,479,680 Schlumberger 115,658 9,406,465 Food & Staples Retailing2.7% CVS Caremark 153,660 9,448,553 Wal-Mart Stores 62,920 4,903,985 Whole Foods Market 102,710 5,708,622 Food, Beverage & Tobacco6.3% Coca-Cola Enterprises 183,320 6,881,833 ConAgra Foods 104,580 3,786,842 Kraft Foods Group 124,300 7,032,894 Mondelez International, Cl. A 109,580 3,426,567 PepsiCo 191,098 15,964,327 Philip Morris International 102,100 9,105,278 Health Care Equipment & Services2.2% Baxter International 49,990 3,651,270 Cardinal Health 98,710 4,944,384 McKesson 63,880 7,835,521 Insurance2.4% Berkshire Hathaway, Cl. B 46,490 b 5,386,796 Hartford Financial Services Group 84,790 2,616,619 MetLife 160,410 7,767,052 Travelers 20,660 1,726,143 Materials4.1% Dow Chemical 43,070 1,509,173 Eastman Chemical 47,180 3,794,687 International Paper 113,470 5,481,736 LyondellBasell Industries, Cl. A 39,300 2,700,303 Martin Marietta Materials 84,160 a 8,382,336 Monsanto 51,720 5,108,902 Praxair 29,390 3,531,796 Media6.4% Comcast, Cl. A 139,890 6,306,241 News Corp., Cl. A 18,760 b 298,847 Omnicom Group 65,530 4,211,613 Regal Entertainment Group, Cl. A 145,390 a 2,740,601 Time Warner 72,979 4,543,673 Twenty-First Century Fox 222,140 6,637,543 Viacom, Cl. B 166,110 12,087,825 Walt Disney 154,680 10,000,062 Pharmaceuticals, Biotech & Life Sciences9.2% Alexion Pharmaceuticals 40,120 b 4,663,148 Amgen 45,840 4,964,014 Biogen Idec 22,890 b 4,992,996 Bristol-Myers Squibb 121,670 5,261,011 Celgene 39,660 b 5,824,468 Eli Lilly & Co. 58,230 3,092,595 Gilead Sciences 129,420 b 7,952,859 Illumina 30,530 b 2,436,905 Johnson & Johnson 27,348 2,557,038 Merck & Co. 37,770 1,819,381 Perrigo 16,800 2,089,752 Pfizer 465,090 13,594,581 Regeneron Pharmaceuticals 9,890 b 2,670,893 Sanofi, ADR 66,240 3,410,035 Vertex Pharmaceuticals 28,430 b 2,268,714 Retailing4.5% Amazon.com 24,110 b 7,262,414 Dollar General 41,660 b 2,277,552 Home Depot 115,570 9,133,497 Kohl's 67,170 3,558,667 Nordstrom 39,130 2,396,321 priceline.com 6,350 b 5,560,504 Urban Outfitters 76,860 b 3,271,162 Semiconductors & Semiconductor Equipment4.9% Analog Devices 99,640 4,918,230 Applied Materials 226,030 3,686,549 Avago Technologies 97,190 3,564,929 Texas Instruments 398,420 15,618,064 Xilinx 183,870 8,584,890 Software & Services9.6% Accenture, Cl. A 32,870 2,426,135 Adobe Systems 108,820 b 5,145,010 Facebook, Cl. A 147,110 b 5,418,061 Google, Cl. A 14,880 b 13,207,488 International Business Machines 48,080 9,377,523 Intuit 78,780 5,035,618 LinkedIn, Cl. A 19,900 b 4,055,421 MasterCard, Cl. A 13,550 8,273,765 Oracle 310,670 10,050,174 Paychex 77,650 a 3,062,516 salesforce.com 107,250 b 4,692,187 Technology Hardware & Equipment4.9% Cisco Systems 502,820 12,847,051 EMC 260,720 6,817,828 Juniper Networks 224,540 b 4,865,782 QUALCOMM 184,740 11,924,967 Telecommunication Services.7% Windstream 651,159 a Transportation2.0% Delta Air Lines 119,380 2,534,437 FedEx 42,270 4,480,620 Union Pacific 48,720 7,726,505 Utilities1.4% NextEra Energy 32,050 2,775,850 NRG Energy 126,510 3,392,998 NRG Yield, Cl. A 148,715 4,238,377 Total Common Stocks (cost $575,410,928) Preferred Stocks.4% Automobiles & Components General Motors, Ser. B, Conv., Cum. $2.38 (cost $2,500,578) 54,900 Other Investment1.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,826,801) 10,826,801 c Investment of Cash Collateral for Securities Loaned1.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $13,026,525) 13,026,525 c Total Investments (cost $601,764,832) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At July 31, 2013, the value of the fund's securities on loan was $15,309,090 and the value of the collateral held by the fund was $15,804,542, consisting of cash collateral of $13,026,525 and U.S. Government & Agency securities valued at $2,778,017. b Non-income producing security. c Investment in affiliated money market mutual fund. At July 31, 2013, net unrealized appreciation on investments was $147,947,830 of which $152,841,482 related to appreciated investment securities and $4,893,652 related to depreciated investment securities. At July 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Diversified Financials 11.3 Software & Services 9.6 Pharmaceuticals, Biotech & Life Sciences 9.2 Capital Goods 8.2 Energy 7.4 Media 6.4 Food, Beverage & Tobacco 6.3 Semiconductors & Semiconductor Equipment 4.9 Technology Hardware & Equipment 4.9 Retailing 4.5 Materials 4.1 Banks 3.9 Money Market Investments 3.3 Food & Staples Retailing 2.7 Consumer Durables & Apparel 2.4 Insurance 2.4 Health Care Equipment & Services 2.2 Transportation 2.0 Consumer Services 1.8 Automobiles & Components 1.7 Utilities 1.4 Telecommunication Services .7 Commercial & Professional Services .4 † Based on net assets. The following is a summary of the inputs used as of July 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 709,592,919 - - Equity Securities - Foreign Common Stocks+ 13,524,711 - - Mutual Funds 23,853,326 - - Preferred Stocks+ 2,741,706 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Growth and Income Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 25, 2013 By: /s/ James Windels James Windels Treasurer Date: September 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
